Citation Nr: 1529708	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee patellar tendonitis.

2.  Entitlement to an initial compensable evaluation for bilateral pes plantus.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 to February 2010.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the above captioned claims for further development in a January 2014 remand.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are numerous, relevant documents in the Virtual VA file to include the Veteran's claim, his notice of disagreement, the Statement to the Case, his substantive appeal, additional correspondence, and medical records.    
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file shows that the Veteran initially filed his claims in December 2009.  In that application, he reported that his address was J.T.in Reading, Pennsylvania.  During the course of his appeal, the Veteran submitted a March 2011 substantive appeal noting that his address at that time was R. Boulevard in West Lawn, Pennsylvania.  A March 2011 statement from the Veteran then noted that his address was again R. Boulevard, but of Reading, Pennsylvania.  Review of the claims file also shows that after receipt of these March 2011 documents, VA continued to address correspondence to the Veteran at his prior J.T. address in Reading. 

The Board then remanded the Veteran's claims in January 2014, requesting that the AOJ contact the Veteran to obtain information regarding his treating doctors and schedule the Veteran for new VA examinations.

In February 2014, the Veteran submitted an email to the RO, which included his current telephone number and email address.  In an attachment to that 2014 email, the Veteran included private medical records wherein he had reported to his doctor that his address was R Boulevard in Reading, Pennsylvania.  In March 2014, the AOJ issued a post-remand notice letter to the Veteran's prior J.T. address per the Board's remand directives.  It then issued a letter, again to the Veteran's J.T. address, in October 2014 requesting an updated address from the Veteran.  The AOJ next generated a report of possible addresses for the Veteran.  After this report was generated, the AOJ scheduled the Veteran for an examination in Pennsylvania, again using the J.T. address, and then scheduled the Veteran for an examination using a Lancaster, South Carolina address that appears to have been noted in the claims file previously.  A Supplemental Statement of the Case was issued to the South Carolina address.

While the Board notes that the AOJ has attempted to locate the Veteran, it is unclear whether any attempts were made to contact the Veteran using the R Boulevard address that the Veteran himself provided to VA in 2011 and again in 2014 or whether any attempts were made to contact the Veteran using the telephone or email contacts provided to VA by the Veteran in February 2014.  As such, the AOJ should take appropriate action to contact the Veteran in order to determine his current address, to include contacting him using the email and/or telephone number provided to VA by the Veteran in his February 2014 email and by using the R Boulevard address the Veteran provided to VA in his March 2011 statement.  

VA examinations should be re-scheduled for the Veteran after proper notice is provided to him.  The Board also notes that the medical records submitted by the Veteran in 2014 reveal that he was treated for patellar tendon rupture of the right knee in 2013.  As the Veteran had previously contended that his right knee was torn during service in his April 2010 notice of disagreement, his VA knee examination should specifically comment on the patellar tendon rupture and whether this injury is related to the Veteran's service-connected injury.

Finally, the Board also notes that since its January 2014 remand, the Veteran has submitted additional medical evidence, to include private medical records from Commonwealth Orthopaedic Associates, the Surgical Institute of Reading, and Reading Hospital.  Complete medical records for the relevant time period should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to contact the Veteran in order to determine his current address, to include contacting the Veteran using the email and/or telephone number provided to VA by the Veteran in his February 2014 email and by using the R Boulevard of Reading, Pennsylvania address the Veteran provided to VA in his March 2011 statement.  

If the Veteran cannot be located then all steps taken should be documented in a formal finding of unavailability.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include medical records from Commonwealth Orthopaedic Associates, the Surgical Institute of Reading, and Reading Hospital.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
 
4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's service-connected pes plantus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected pes plantus.  In particular, he or she should indicate whether the Veteran's pes plantus symptoms are mild (relieved by built-up shoe or arch support), moderate (to include weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilaterally or unilaterally), severe (to include objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities) or pronounced (to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).

5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the severity and manifestation of the Veteran's service-connected right knee patellar tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions must be provided.

It should be noted that the Veteran has offered testimony that his right knee injury is more severe than his current non-compensable rating.  In that regard, in his April 2010 notice of disagreement, he stated that he was suffering from a torn right knee injury, not tendonitis.  He also stated that he had not been diagnosed with a right knee tear prior to separation from service because he had not been afforded diagnostic imaging.  Medical evidence of record at the time of this remand indicates that the Veteran was treated for a ruptured patellar tendon in 2013.  Medical records indicate that the Veteran ruptured his right knee while playing softball, however, as above, the Veteran has also offered testimony that he believes that he had injuries related to a tear since service.  Medical records regarding the patellar tear were not complete at the time of this remand.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right knee disability.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  He or she should also state whether there is any instability, a cartilage disorder, tibia and fibula impairment or genu recurvatum.  The examiner should also indicate whether the Veteran has had any related surgeries and/or scars.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

The examiner must also specifically address the Veteran's testimony regarding a possible in-service right knee tear in his or her opinion and whether the Veteran's right knee symptoms align more closely with a right patellar tear/rupture or with tendonitis.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



